STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                                         }
In re:                                                   }  
  Judge Development Corp. and SW Corner, LLC             }    Docket No. 189‐9‐05 Vtec 
       Act 250 Permit Amendment Application              }
                                                         }

             Decision and Order on Cross‐Motions for Summary Judgment

       Appellant‐Applicants (Appellants) Judge Development Corp. and SW Corner, LLC,

appealed from a decision of the District 4 Environmental Commission denying Appellants’

application for an Act 250 permit amendment to move the so‐called Blair House from the

corner of U.S. Route 2 and Vermont Route 2A to a location on the same lot but farther to

the west on Route 2A.  Appellants are represented by Erik M. Knudsen, Esq. and Erin

Miller Heins, Esq.; the Vermont Division for Historic Preservation (the Division) of the

Agency  of  Commerce  and  Community  Development,  Department  of  Housing  and

Community Affairs, is represented by Julie Kelliher, Esq. and John Kessler, Esq.; the Town

of Williston is represented by Paul S. Gillies, Esq. and Daniel Richardson, Esq.; and the

Land Use Panel of the Vermont Natural Resources Board has intervened and is represented

by John H. Hasen, Esq.

       Appellants, the Town and the Division for Historic Preservation have each moved

for  summary  judgment.    The  Land  Use  Panel  of  the  Natural  Resources  Board  filed  a

memorandum of law limited to the interpretation and application of Environmental Board

Rule 34(E).  The following facts are undisputed unless otherwise noted.



       The Blair House, a mid‐19th century historic building also known as the Calvin

Morse Tavern, is located on the southwesterly corner of the intersection of U.S. Route 2



                                              1
(Williston Road) and Vermont Route 2A, also known as the Taft Corners1 intersection.  Taft

Corners  was  an  important  crossroads2  in  Williston  on  the  stagecoach  route  linking

Burlington with Montpelier.  The 1976 structure survey form for the Blair House conducted

by the Division for Historic Preservation states some uncertainty as to whether the Blair

House 1845 structure itself was the original tavern or whether it is merely located on the

site of the original tavern, but in any event describes it as “an important visual anchor for

Tafts Corners.”  It was used as a tavern, an inn and stagecoach stop.  

        Because of its historical significance, the Blair House was listed3 on the State Register

of Historic Sites and Structures by 1985; and was then considered by the state Advisory

Council on Historic Preservation to be eligible for inclusion on the National Register of

Historic Places.  In its review regarding the National Register, the Advisory Council chair

noted that “the building acts as a gateway to the Burlington area and that it is important

as a remnant of the heavily‐edited rural crossroads environment of Tafts Corners,”and that

it  “identifies  the  historic  intersection  and  is  the  last  identifiable  historic  link”  at  that

intersection.  

        Both Route 2 and Route 2A have been widened to four lanes to the west and the

south  of  the  intersection,  in  connection  with  the  commercial  development  of  the  Taft



        1
           The intersection also is referred to as Tafts Corners.
        2
           The application letter submitted for the present application states “as an aside”
that the current single intersection “has been modified from two intersections.”  In the
conference scheduled as a result of this decision, the parties should be prepared to discuss
the  historic  configuration  of  Taft  Corners  and  the  extent  to  which  any  changes  in  its
configuration over time may or may not have a bearing on this application.
        3
          Material facts are in dispute, or at least have not been provided to the Court,
regarding the Advisory Council’s action listing the building on the Vermont Register.   It
appears from later references by the Division that it was not listed due to its “setting,”
which  had  already  been  compromised,  but  due  to  its  “location”  at  the  Taft  Corners
intersection. 

                                                   2
Corners area since the building was first surveyed.  The traveled way of Route 2 occupies

all of the width of the right‐of‐way at the intersection, as a right‐turn‐only lane has been

added to Route 2 eastbound in front of the Blair House.   

       As now developed, a gasoline  station is located on the northwest corner of the Taft

Corners intersection, a small shopping center  is  located on  the northeast  corner of the

intersection,  and  a  franchise  restaurant  is  located  on  the  southeast  corner.    Two  now‐

existing buildings4 are  located on the same lot as and southwesterly of the Blair House

building; the extensive parking lot for these buildings also provides parking for the Blair

House.  

       The Blair House is visible to traffic traveling in both directions from the roadway of

Route 2, and approaching it from the north on Route 2A.  However, the large deciduous

trees that have grown up around it to its east and southeast block its visibility approaching

it on Route 2A from the south, especially when leaves are on the trees.  Its visibility to

motorists and pedestrians using the Taft Corners area is relevant to the degree to which it

may  continue  to  help  define  and  convey  cultural  or  historical  meaning  about  the

intersection to the public; material facts are in dispute as to this issue.  

       In July of 1985, Appellants’ predecessors‐in‐interest applied for an Act 250 land use

permit amendment to relocate the Blair House and its outbuildings to Lot 5 of the Blair

Park  development.    The  purpose  of  that  amendment  may  have  been  to  allow  a



       4
          The parties have not described the size or use of the two “existing buildings”
shown on the partial site plan provided in reduced format with the application, nor have
they shown the access to the former or proposed Blair House locations from Route 2 or
Route  2A.  A  site  plan  attached  to  a  1999  proposal  by  the  Vermont  Agency  of
Transportation for improvements at the intersection showed that, at least in 1999, Lot 29
contained a single commercial or office building, labeled as “Interstate Corporate Center”
with a curb cut from Route 2A close to the lot’s southerly boundary and apparently shared
with the adjacent Howard Bank lot, and another curb cut from Route 2.


                                                3
simultaneous or later application5 for construction of the two buildings now on Lot 29.

Materials have not been provided to the Court to show what the then‐existing conditions

were on Lot 29 or on the roadways at the intersection.  The 1985 application to move the

Blair House from Lot 29 to Lot 5 (then proposed to be developed as a residential lot) has

not been provided to the Court. 

       On  August  9,  1985,  the  participants  in  that  Act  250  proceeding,  including  the

Division  for  Historic  Preservation,  entered  into  an  agreement  (the  1985  Stipulation)

allowing the applicants to move all of the outbuildings associated with the Blair House to

Lot  5,  which  was  proposed  for  a  residential  use.    Condition  8  of  the  1985  Stipulation

required them to “preserve and maintain and rehabilitate” the main Blair House structure

“according to generally accepted preservation standards as approved by the Division of

Historic Preservation, State of Vermont.”  Conditions 1 and 2 of the Stipulation recognized

that the Blair House was listed on the Vermont Register, that it was eligible for inclusion

on  the  National  Register,  and  that  “the  goal  of  the  Vermont  Division  [for]  Historic

Preservation is to preserve intact and in place the main block (approximately 32N x 40N) of

the Blair House with all its historic features . . . .“  The stipulation allowed the removal of

certain listed fixtures and appliances from inside the house, and allowed the removal of an

apartment and exit stairs attached to the house, and allowed the removal of any of the

detached outbuildings on the parcel, but required in Condition 3 that the removals be

accomplished  without  otherwise  affecting  the  structure  of  the  main  block  of  the  Blair

House.

       Based  at  least  in  part  on  the  1985  Stipulation,  on  August  29,  1985,  the  District

Commission issued its Findings of Fact and Conclusions of Law and Order issuing Land


       5
           Materials have not been provided to the Court to establish whether the application
for the two office buildings now on Lot 29 (shown as “existing building(s)” on the portion
of the site plan accompanying the present proposal to move the Blair House) contained any
conditions relating to preservation of, access to, use of or signage for the Blair House.

                                                 4
Use Permit Amendment #4C0388‐A‐12 (the 1985 Permit Amendment).  Condition 15 of the

1985 Permit Amendment specifically incorporated the provisions of the 1985 Stipulation.

However, the parties have not provided the Court with any of the exhibits incorporated

by  reference  in  the  Commission’s  findings  or  in  the  1985  Permit  Amendment,  which

requires the project to be “completed in accordance with the plans and exhibits stamped

‘Approved,’” as well as in accordance with the permit conditions.  In particular, the Court

has not had the opportunity to review Exhibit 20 or Exhibit 12 submitted in the proceeding,

which  are  referred  to  in  Finding  8  as  supporting  the  conclusion  that  “[t]herefore,  the

building  should  be  preserved  at  its  present  location.”    (Emphasis  added.)    Finding  8,

supporting the District Commission’s approval of the 1985 Permit Amendment with regard

to Criterion 8 (10 V.S.A. §6086(a)(8)) as it relates to the project’s effect on historic sites,

found that “a great deal of the significance of this building is related to its location at this

crossroad;” and that the building’s “historic relationship to its site [is] important.”

       Thereafter, Appellants or their predecessors relocated or removed the Blair House’s

outbuildings, apartment, and exterior stairway, leaving the main structure of the Blair

House intact in its original location.  In connection with its maintenance, preservation, and

restoration, they installed new windows and performed other restoration work on the Blair

House structure in 1989.  The parties have not provided the Court with information as to

the timing of this work in relation to the construction of the two buildings now on Lot 29,

or their associated access drives and parking lots.

       In 1999, the Vermont Agency of Transportation evaluated proposed improvements

to the Taft Corners intersection, involving only the installation of a new traffic signal and

the  reconfiguration  of  the  intersection  with  the  addition  of  two  traffic  islands.    In

connection  with  this  proposal,  the  Historic  Preservation  Specialist  for  the  Agency  of

Transportation  determined  that  the  “historic  context  for  the  building  has  been  almost




                                                5
completely destroyed,” but that “the setting of the [Blair House] does not contribute6 to its

historic significance because it has already been compromised.” He concluded, and the

representative of the Division for Historic Preservation concurred, that the traffic signals

and  traffic  islands  proposed  for  the  intersection  would  not  further  affect  the  historic

building. 

       In the application on appeal in the present case, on May 27, 2005, Appellants applied

to further amend the permit to allow them to move the Blair House within Lot 29 from its

current location to a location near the westerly boundary of Lot 29, oriented facing Route

2, but set farther back from the roadway, at the end of the most westerly parking lot on Lot

29.  The building’s original foundation, which is brick with a concrete facing as shown on

the 1976 historic structure survey form for the building, is permeable to moisture.  The

other parties do not contest Appellants’ affidavit that, due to the fact that the structure’s

walls are thin,7 the structure has a moisture8 problem, which has caused the building’s

paint9 to peel and its sills10 to rot.  Appellants propose to pour a new concrete foundation

for the building in the new location, to replace the windows and sills installed in 1989, and

to remove the so‐called summer kitchen.  Appellants propose that the building would be

more visible in its proposed location and that, with appropriate landscaping and signage,


       6
          See footnote 3, above.
       7
         The materials provided to the Court do not show whether the reference to the
“thinness” of the walls is meant to suggest that they are uninsulated.
       8
          The materials provided to the Court do not show whether this is a problem of
interior moisture condensing within the building on the surfaces of the walls.
       9
           The  materials  provided  to  the  Court  do  not  show  whether  this  refers  to  the
building’s exterior or interior paint.
       10
           The materials provided to the Court do not show whether this refers to the sills
of the building itself or to its windowsills, as the application proposes to replace both the
building’s foundation and also its windows.

                                                6
it  could  be  used  for  a  commercial  or  tourist‐oriented  purpose.    Appellants  have  not

proposed  any  particular  landscaping,  signage  or  other  interpretive  material,  or  any

particular use open to or closed to the public at the new location.  Appellants have not

shown whether the repairs to the foundation could technically be accomplished at the

original location, whether any other technical solution to the moisture problem exists, or

whether  they  have  considered  moving  the  building  to  another  location  on  Lot  29  less

distant from the original location than now proposed.  The materials filed with the Court

do  not  show  what  the  proposed  access  would  be  to  the  Blair  House  in  its  proposed

relocated position.



       In this de novo appeal of a District Commission decision, we apply “the substantive

standards that were applicable in the tribunal appealed from.”  10 V.S.A. §8504(h)

       Environmental Board Rule (EBR) 34(E) is entitled “Stowe Club Highlands Analysis,”

as it provides the standards called for by the Vermont Supreme Court to guide the then‐

Environmental Board in evaluating applications for permit amendments.  In re Stowe Club

Highlands, 166 Vt. 33, 37 (1996).  By its terms it applies only to applications to amend

permit  conditions  “which  were  included  to  resolve  issues  critical  to  the  district

commission’s or the board’s issuance of prior permit(s) pursuant to the criteria of 10 V.S.A.

Section  6086(a).”    EBR  34(E)(1).  Thus,  the  first  step  in  analyzing  a  permit  amendment

application  is  to  determine  whether  the  contested  permit  conditions  were  included  to

resolve issues critical to the grant of any prior Act 250 permit.

       Appellants first argue that they are planning to “preserve and maintain” the Blair

House on the same lot as the original approval, albeit at a different location on that lot, and

therefore  in  order  to  relocate  it  they  need  not  apply  to  amend  any  permit  conditions.

However, reading the 1985 Permit Amendment together with the 1985 Stipulation and the

1985 Findings of Fact and Conclusions of Law, it is clear that leaving the main block of the



                                                7
Blair House in its original location was critical to allowing the remainder of it (and its

outbuildings) to be removed.  Therefore, Appellants’ 2005 application to relocate the Blair

House must be evaluated under the remainder of EBR 34(E).  

       The task under EBR 34(E)(2) is first to determine “whether the permittee is merely

seeking to relitigate the permit condition or to undermine its purpose and intent,” and then

to determine “whether the need for flexibility arising from changes or policy considerations

outweighs the need for finality in the permitting process.”  That is, as the Supreme Court

stated in  In re Stowe Club Highlands, 166 Vt. at 38, “[i]f the existing permit conditions are

no longer the most useful or cost‐effective way to lessen the impact of development, the

permitting process should be flexible enough to respond to the changed conditions.”

       In performing this latter balancing task, EBR 34(E)(3) suggests that the Court should

consider, among other factors, whether there have been changes in facts, law or regulations

beyond  the  permittee’s  control;  whether  there  have  been  changes  in  technology,

construction,  or  operations  which  drive  the  need  for  the  amended  permit  condition;

whether other factors including innovative or alternative design provide a more efficient

or  effective  means  to  mitigate  the  impact  addressed  by  the  original  permit  condition;

whether  other  important  policy  considerations  are  met,  including  the  proposed

amendment’s furtherance of the goals and objectives of the duly adopted municipal plan;

whether there was “manifest error” on the part of the district commission or the board in

the issuance of the original permit condition; and the degree to which the issuing authority

or other parties have relied on the original permit condition or on material representations

of the applicant made in the prior permit proceedings.

       Appellants certainly wish to change the permit condition requiring the Blair House

to remain at its original location, but they are not merely seeking to relitigate or undermine

that condition based on the information that existed in 1985.  Rather, they suggest that the

conditions at Taft Corners have changed sufficiently since 1985 to warrant a new look at



                                               8
that permit condition.  Nothing in EBR 34(E) precludes the Court’s consideration of the

application, rather, it creates a presumption of finality that can be overcome by evidence

showing  the  changed  circumstances  or  other  considerations  warranting  revisiting  the

permit condition on its merits.  

       However,  as  described  above,  material  facts  are  in  dispute  as  to  the  changed

circumstances and the alternatives available to the parties for addressing those changed

circumstances, making an evidentiary hearing necessary in order to balance flexibility and

finality, applying the standards in EBR 34(E)(3).



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellants’ motion for summary judgment is DENIED in PART and Summary Judgment

is GRANTED to the Town and the Division in that EBR 34(E) is applicable to this analysis

and that, under EBR 34(E)(1), the requirement that the Blair House remain in its original

location was included in the 1985 Permit to resolve a critical issue.  Appellants’ motion for

summary  judgment  is  GRANTED  in  PART,  in  that,  under  EBR  34(E)(2),  they  are  not

merely seeking to relitigate or undermine the requirement that the Blair House remain in

its original location.  All three Motions for Summary Judgment are DENIED with regard

to  whether  finality  outweighs  flexibility  in  this  particular  case,  as  material  facts  are  in

dispute as to the factors the Court must consider under EBR 34(E)(3).  We will hold a

telephone conference on August 14, 2006 (see enclosed notice) to discuss the scheduling of

the evidentiary hearing, and whether mediation among the parties may be useful at this

point in the proceedings.

       Done at Berlin, Vermont, this 7th day of August, 2006.



                               _________________________________________________
                                     Merideth Wright 
                                     Environmental Judge

                                                   9